TYSON, Judge.
This cause was remanded to this court with directions that an appropriate order be entered upon which to base our judgment reviewing the proceedings in the trial court. Accordingly, this cause is remanded with directions to the Circuit Court of Morgan County, Alabama, and there to transcribe a complete record of the guilty plea proceedings involving both the charge of felony possession of a pistol and in addition, the guilty plea proceedings involving the third degree burglary of Southern Sash, Inc. charge. In addition to the colloquy of both of these proceedings, any subsequent proceedings involving the sentencing in both of these cases should also be included in order that a complete record of all of this matter be reviewed by this court. Robinson v. State, 444 So.2d 884 (Ala.1983).
This cause is hereby remanded with directions as herein noted.
REMANDED WITH DIRECTIONS.
All the Judges concur.